REASONS FOR ALLOWANCE
The present application is being examined under the pre-AIA  first to invent provisions. This communication is in response to the Amendment of 06/30/2022, wherein Claims 1-10 are pending, claims 1, 2, 4, 5, 6, 8, 9 are amended, wherein claims 1, 5, 8 are recited in independent form. 
The following is an examiner's statement of reasons for allowance.
Regarding claim 1, the prior art fails to disclose the limitation “receiving, by a relay node comprising a relay user equipment (RUE) and relay eNodeB (ReNB), a propagation delay from a donor eNodeB (DeNB), wherein the propagation delay is a delay of propagation between the DeNB and the ReNB; and adjusting, based on the propagation delay, timing parameters for: (1) sending, by the RUE to the DeNB, uplink data received from a user equipment (UE), and (2) sending, by the ReNB to the UE, downlink data received from the DeNB, wherein the timing parameters are delays of the ReNB relative to the DeNB” when the limitation is considered together, as a whole, with all of the limitations of claim 1. Claims 2-4 depend from claim 1 and add further limitations and are therefore, similarly distinguished over the prior art of record.
Regarding claim 5, the prior art fails to disclose the limitation “reducing co-channel interference between a relay user equipment (RUE) and a relay eNodeB (ReNB) through which a user equipment (UE) communicates with an donor eNodeB (DeNB), comprising at least one processor and a memory coupled to the at least one processor, the at least one processor being configured to: receive, a propagation delay from the (DeNB), wherein the propagation delay is a delay of propagation between the DeNB and a ReNB; and adjust, based on the propagation delay, timing parameters for (1) sending, by the RUE to the DeNB, uplink data received from a user equipment (UE), and (2) sending, by the ReNB to the UE, -downlink data received from the DeNB, wherein the timing parameters are delays of the ReNB relative to the DeNB” when the limitation is considered together, as a whole, with all of the limitations of claim 5. Claims 6-7 depend from claim 5 and add further limitations and are therefore, similarly distinguished over the prior art of record.
Regarding claim 8, the prior art fails to disclose the limitation “receiving, by a relay node comprising a relay user equipment (RUE) and relay eNodeB (ReNB), a propagation delay from a donor eNodeB (DeNB), wherein the propagation delay is a delay of propagation between the DeNB and a ReNB; and adjusting, based on the propagation delay, timing parameters for: (1) sending, by the RUE to the DeNB, uplink data received from a user equipment (UE), and (2) sending, by the ReNB to the UE, -downlink data received from the DeNB, wherein the timing -3-JIN et al.Atty Docket No.: IPW-6990-0136 Appl. No. 17/169,407 parameters are delays of the ReNB relative to the DeNB” when the limitation is considered together, as a whole, with all of the limitations of claim 8. Claims 9-10 depend from claim 8 and add further limitations and are therefore, similarly distinguished over the prior art of record.
With respect to the art made of record, the Examiner notes that the prior art made of record does not disclose or teach the features of receiving, by a relay node comprising a relay user equipment (RUE) and relay eNodeB (ReNB), a propagation delay from a donor eNodeB (DeNB), wherein the propagation delay is a delay of propagation between the DeNB and a ReNB; and adjusting, based on the propagation delay, timing parameters for: (1) sending, by the RUE to the DeNB, uplink data received from a user equipment (UE), and (2) sending, by the ReNB to the UE, -downlink data received from the DeNB, wherein the timing   parameters are delays of the ReNB relative to the DeNB, when the limitations are considered as a whole in combination with all the limitations of the claims, the limitations of the claims as a whole are not taught by the art made of record when considered with all the limitation of the claims (and not in isolation). 
Regarding the art made of record which includes US Patent Publication US-20140010143, hereinafter d1 in view of US Patent Publication US-20110170436 (hereinafter d2) (which most accurately reflects the more relevant art at the time of filing) disclose: various techniques in the field of wireless communication (see d1 para. 0001) related to reducing interference (see d1 para. 0012) wherein the techniques are embodied as a device (see d1 Fig.5) including a relay eNB (see d1 Fig. 5 element 124) with elements controller (i.e. processor), (see Fig. 5 element 42, para. 0033) which control the device to execute a method (see d1 para. 0054); a system which includes both relay and donor eNodeBs (see d1 para. 0012), wherein the ReNB is adapted to receive a timing advance value from the DeNB (see d1 para. 0042, Fig. 8a,b); adjusting timing parameters for tx/rx based on the received timing advance values (see d1 para. 0040, 0042, 0046-0047); propagation delay (see d1 para. 0039-0040, 0047, 0053-0054, 0062); and reception of propagation delay see d1 para. 0080) as applied to synchronization (see d2 para. 0080). D1 discloses the use of the propagation delay from the donor eNodeB to ensure the synchronized transmission from all relay nodes, so as to ensure that any dispersion at the receiver in the mobile communications device falls within the cyclic prefix (see d1 paragraphs [0040]-[0047] [0053] and Figures 8(a)-(b)). D1 also discloses Synchronizing transmission among all relay nodes however such disclosure is different from the reduction of co-channel interference between a RUE and a ReNB to which the instant claims are directed. In the response of 06/30/2022 that Applicant has amended the claims to clearly recite the claimed subject matter. The Examiner notes that the claims as amended recite "receiving, by a relay node comprising a relay user equipment (RUE) and relay eNodeB (ReNB), a propagation delay from a donor eNodeB (DeNB), wherein the propagation delay is a delay of propagation between the DeNB and the ReNB; and adjusting, based on the propagation delay, timing parameters for: (1) sending, by the RUE to the DeNB, uplink data received from a user equipment (UE), and (2) sending, by the ReNB to the UE, downlink data received from the DeNB, wherein the timing parameters are delays of the ReNB relative to the DeNB". 
Wherein d1 describes synchronizing all relay nodes to send downlink data to a mobile communication device so that the data from all the relay nodes arrive at the mobile communication device within a certain interval. D1, however, does not disclose or make obvious the limitations requiring a relay node which is a RUE in addition to a ReNB such that sending of both, the RUE's uplink data and the ReNB's downlink data, are adjusted based on the propagation delay. The disclosure of d2 with respect to propagation delay, and does not rectify d1’s above identified deficiencies with respect to amended claim 1.
The claims of the present application require receiving, by a relay node comprising a relay user equipment (RUE) and relay eNodeB (ReNB), a propagation delay from a donor eNodeB (DeNB), wherein the propagation delay is a delay of propagation between the DeNB and a ReNB; and adjusting, based on the propagation delay, timing parameters for: (1) sending, by the RUE to the DeNB, uplink data received from a user equipment (UE), and (2) sending, by the ReNB to the UE, -downlink data received from the DeNB, wherein the timing   parameters are delays of the ReNB relative to the DeNB. D1 and d2, fail to teach the limitations. 
No single art made of record disclose, teach, or suggest the limitations of claims 1, 5, 8  when the limitations are considered as a whole as a whole as defined in claims 1, 5, 8 either alone or in any reasonable combination. Therefore, all the limitations present in the claims, when treated as a whole, distinguish the limitations from the art made of record and are not obvious from a combination thereof. The Prior art fails to teach the limitations of the claims when considered as a whole.  When incorporating all the limitations in combination none of the prior art, alone or in combination, teach all the features as claimed in claims 1, 5, 8 the prior art, alone or in combination fails to teach all the limitations, when incorporated with all the limitations of each claim noted. The prior art of record, alone or in combination, does not fairly disclose the limitations of claims when incorporating the limitations addressed above in combination with all the limitations of the claims. 2-4, 6-7, 9-10 depend on independent claims 1, 5 or 8 and inherit the distinguishing limitations noted above by virtue of dependence and add further limitations. Therefore, said claims are also distinguished over the art made of record for the same reasoning as set forth above. Therefore claims 1-10 are allowed. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965  the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643